Opinion by
Judge Mencer,
J. Leon Alternóse and Roger D. Alternóse (Alternóse) filed exceptions to the Opinion and Decree Nisi of this Court reported as Altemose v. The Pennsylvania Higher Educational Facilities Authority, 7 Pa. Commonwealth Ct. 596, 300 A. 2d 827 (1973). We there dismissed Altemose’s complaint in equity and held that specifications or conditions in contracts advertised for bids by a public agency must not be so vague or uncertain as not to provide a common standard for bidders. We further concluded that a contract condition requiring a successful bidder on a public contract to provide protection by watchmen of the property at the construction site, if necessary, was a proper specification and not incompatible with the principle of open, fair, and uniform competitive bidding.
We have carefully considered Altemose’s exceptions and find them to be without merit. Alternóse now complains that we made mention in our opinion of the labor problems encountered by Alternóse Construction Company, although the evidence relative to such labor problems was introduced solely by Alternóse. Nevertheless, we are satisfied that our Decree Nisi was not based on a consideration of such labor unrest but rather on a determination that the challenged specifications were not too vague and uncertain to provide a common standard for all bidders.
Alternóse further contends that we failed to consider alternate methods of providing security for protection of property at the construction site. However, a taxpayer suit is not for the purpose of redrafting public contracts but rather to make certain that the specifications offered to the bidding public are compatible with the principle of open, fair and uniform competitive bidding.
Accordingly, we make the following
*241Order
And Now, this 3rd day of October, 1973, the exceptions filed to the Opinion and Decree Nisi dated February 28, 1973 are dismissed, the Decree Nisi is affirmed, and the Prothonotary shall enter the Decree Nisi as a final decree.